          Case 3:18-cv-05956-CRB Document 28 Filed 03/29/19 Page 1 of 3



 1   GLANCY PRONGAY & MURRAY LLP
     LIONEL Z. GLANCY (#134180)
 2   ROBERT V. PRONGAY (#270796)
 3   LESLEY F. PORTNOY (#304851)
     CHARLES H. LINEHAN (#307439)
 4   1925 Century Park East, Suite 2100
     Los Angeles, CA 90067
 5   Telephone: (310) 201-9150
     Facsimile: (310) 201-9160
 6   Email: rprongay@glancylaw.com
 7
     Counsel for Lead Plaintiff Bhupendra V. Shah
 8

 9                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10

11

12    In re Chegg, Inc. Securities Litigation       Master File No. 3:18-cv-05956-CRB

13                                                  CLASS ACTION
      This Document Relates To: All Actions
14                                                  LEAD PLAINTIFF’S NOTICE OF
                                                    VOLUNTARY DISMISSAL WITHOUT
15
                                                    PREJUDICE
16

17

18

19

20

21

22

23

24

25

26

27

28
          Case 3:18-cv-05956-CRB Document 28 Filed 03/29/19 Page 2 of 3



 1          NOTICE IS HEREBY GIVEN that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of
 2   Civil Procedure, Lead Plaintiff Bhupendra V. Shah (“Lead Plaintiff”) hereby voluntarily dismisses
 3
     this action, without prejudice, as to all Defendants (Chegg, Inc., Daniel Rosensweig, and Andrew
 4
     Brown). As grounds therefore, Lead Plaintiff states that: (1) Defendants have not filed an answer or
 5
     a motion for summary judgment; and (2) this dismissal will not bind or prejudice any party or
 6

 7   member of the putative class.

 8
     Dated: March 29, 2019                       GLANCY PRONGAY & MURRAY LLP
 9

10                                               By: s/ Robert V. Prongay
11                                               Lionel Z. Glancy
                                                 Robert V. Prongay
12                                               Lesley F. Portnoy
                                                 Charles H. Linehan
13                                               1925 Century Park East, Suite 2100
                                                 Los Angeles, CA 90067
14                                               Telephone: (310) 201-9150
15                                               Facsimile: (310) 201-9160
                                                 Email: rprongay@glancylaw.com
16
                                                 Counsel for Lead Plaintiff Bhupendra V. Shah
17

18

19

20

21

22

23

24

25

26

27

28
                                     NOTICE OF VOLUNTARY DISMISSAL
                                                   1
        Case 3:18-cv-05956-CRB Document 28 Filed 03/29/19 Page 3 of 3




 1                       PROOF OF SERVICE BY ELECTRONIC POSTING
 2          I, the undersigned say:

 3          I am not a party to the above case, and am over eighteen years old. On March 29, 2019, I

 4 served true and correct copies of the foregoing document, by posting the document electronically to

 5 the ECF website of the United States District Court for the Northern District of California, for receipt

 6 electronically by the parties listed on the Court’s Service List.

 7          I affirm under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on March 29, 2019, at Los Angeles, California.

 9

10                                                        s/ Robert V. Prongay
                                                          Robert V. Prongay
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
